OTIS, Justice
(dissenting).
The relator, the city of Rochester, seeks review of a decision of the Workers’ Compensation Board affirming a decision of Compensation Judge John H. Combs and awarding the city’s former employee, John W. Murphy, benefits for permanent and total disability.
On August 11, 1967, while working for Rochester and in the course of his employment, Murphy injured his right shoulder and arm. That injury resulted in a nine-week total disability. After the injury, Murphy was assigned to the city’s parking meter department. While assigned to the parking meter department, Murphy occasionally worked at the city scales. While working at the city scales on May 15, 1970, and in the course of his employment, Murphy again injured his right shoulder and arm. The reinjury in 1970 resulted in a four-day total disability. The two injuries resulted in a 45-percent permanent partial disability to the right arm.
After recuperating from the second injury, Murphy returned to the meter department where he worked until November 14, 1972, which was his last day of work, before he retired on July 7,1973, at about 64 years of age. He took a medical leave of absence in December 1972 and did not return to work after its termination in June 1973. Murphy retired, according to his own testimony, because he “figured [he] had to” since, even though he never asked anyone, he did not think the city of Rochester had any work he could do.
He testified at the hearing that he was unable to work in November 1972 solely because of the pain in his shoulder. Yet his statements to his employer by phone and by letter, and the statements by his doctors attributed his absences, and the need for a leave of absence, to respiratory and stomach problems completely unrelated to his employment.
He admitted that he didn’t bother to ask the city of Rochester, let alone any other potential employer, if they had work for him. Murphy’s own medical witness, Dr. Linscheid, stopped short of offering an opinion that Murphy was totally disabled. He simply said that he did not think Murphy capable of “significant” use of the shoulder in a manual occupation. At most, Dr. Linscheid felt that the injury was a 45% disability of one shoulder and stated that Murphy could probably do some type of manual work, perhaps even his job as meter man, although that particular work might tire him quickly. In my opinion such testimony does not support a finding of total and permanent disability and I would reverse.